Citation Nr: 0321644	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On January 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The record indicates that the veteran was treated for 
hearing loss, tinnitus, and otitis media by Kaiser 
Permanente, during the period prior to February 1998 and 
from February 1999 to the present.  In April 1999, the 
veteran reported that his records were located at 24502 
Pacific Parkway, Aliso Viejo, CA 92656.  Ask the veteran 
whether all of his Kaiser Permanente records are located 
there and, if not, to provide the address(es) of the 
depository(ies) of his Kaiser Permanente records.  Make 
arrangements to obtain outpatient treatment records, 
including treatment of otitis media and tinnitus in or 
around March 1993; all audiograms; and the results of 
all auditory brain stem response tests, including the 
one in 1985.  

2.	The record indicates that Marilyn E. Reilly of M.E.R. 
Hearing Services, located at 4505 Barranca Parkway, 
Suite A, Irvine, CA 92604, conducted an audiological 
evaluation of the veteran's hearing in 1992.  Make 
arrangements to obtain outpatient treatment records and 
audiograms.  Inform Ms. Reilly that we need the results 
of the 1992 audiogram and any additional records and 
that she had already submitted the results of the April 
1995, June 1998, and May 2000 audiograms, and copies of 
her April 1995 letters to State Compensation and Dr. 
Ouzonian of the Kaiser Lakewood ENT Department.  

3.	Contact the National Personnel Records Center (NPRC), or 
any other appropriate agency, and request the veteran's 
service medical records.  If no service records can be 
found, or if they have been destroyed, ask for specific 
confirmation of that fact.  

4.	Ask the veteran to identify all VA and non-VA health 
care providers that have treated him for hearing loss 
and tinnitus during the period of 1982 to the present.  
If the veteran identifies a health care provider other 
than Kaiser Permanente or Marilyn E. Reilly of M.E.R. 
Hearing Services, obtain records from each health care 
provider the veteran identifies.  

5.	Ask the veteran to provide details of the gun blast in 
1982 that reportedly resulted in a significant hearing 
loss in the left ear.  Ask the veteran to provide 
details of the Workman's Compensation claim pertaining 
to the fitting of hearing aids in April 1995 and the 
location of the records pertaining to that claim.  Make 
arrangements to obtain all records pertaining to that 
claim.  

6.	After any additional evidence has been obtained and 
associated with the file, make arrangements with the 
appropriate VA medical facility(ies) for the veteran to 
be afforded the following examinations: (a) an 
audiological examination to determine the severity of 
the hearing loss in each ear, which should be conducted 
prior to the ear disease examination, and (b) an ear 
disease examination by an otolaryngologist, if 
available, or otherwise to an appropriate specialist, to 
determine the relationship, if any, between the hearing 
loss in each ear and active service and the 
relationship, if any, between the tinnitus and active 
service.

a.	The claims file and a separate copy of this memo 
must be sent to the examiners prior and pursuant to 
conduction and completion of the examinations.  The 
examiners must annotate the examination reports 
that the claims file was in fact made available for 
review in conjunction with the examinations.  Any 
further indicated special studies should be 
conducted.  
b.	Send the claims folder to the ear-disease examiner 
for review.  The results of the audiological 
examination must be made available to the examiner.  
The otolaryngologist should be provided with the 
following instructions:  
i.	The examiner should render an opinion on 
whether it is as likely as not that the 
hearing loss in each ear was caused or 
permanently worsened during a period of active 
duty for training, to include to include the 
period of active duty for training in April 
1993 and acoustic trauma from noise exposure 
during any such period, and whether it is as 
likely as not that the hearing loss in each is 
due to an injury during a period of inactive 
duty for training, to include acoustic trauma 
from noise exposure.  
ii.	The examiner should render an opinion on 
whether it is as likely as not that the 
tinnitus was caused or permanently worsened 
during a period of active duty for training, 
to include the period of active duty for 
training in April 1993 and acoustic trauma 
from noise exposure during any such period, 
and whether it is as likely as not that the 
tinnitus is due to an injury during a period 
of inactive duty for training, to include 
acoustic trauma from noise exposure during any 
such period.


7.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





